Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action responsive to applicant’s amendment of 10/7/2022. Claims 1, 16-24, and 28 are pending and rejected.  Claims 2-15 and 25-27 are cancelled.

Election/Restriction
	Applicant's election on 7/19/21 of Species II without traverse of the species requirement of 5/17/2021 was acknowledged and made final.
	 Claims 2-15 and 25-27 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  These claims are now cancelled.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  

	Claim(s) 1, 22-24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US2007204830)
wherein Lad et al. teaches:  
(re: cl 1) A hybrid electric vehicle comprising:
a set of wheels (#111, #112, #113, #114 fig. 1; ¶58);
a mechanical transmission adapted to provide torque to the set of wheels (63; #124);
an electric motor coupled to and providing motive force to the mechanical transmission (63; # CIMG 123C);
battery storage coupled to and supplying electrical power to the electric motor (¶60; #150);
compression engine coupled to at least one of the mechanical transmission (¶71; #121 TO #124 FIG. 1) and the electric motor to provide mechanical energy to the mechanical transmission and energy for operating the electric motor (#121; ¶58); and
an electronic control unit coupled to and adapted to control operation of the engine and the electric motor (¶61; #141).
Andri teaches what Lad et al. lacks of: 
The compression engine is a gasoline compression ignition engine (¶4- auto ignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.

Lad et al. teaches:
(re: cl 22) A method of operating a hybrid electric vehicle containing an internal combustion engine (#121; ¶58)
and an electric motor in which the vehicle has both fuel (¶76-fueling engine) and battery storage (¶63; # CIMG 123C), 
an electric motor coupled to and providing motive force to the mechanical transmission; 
comprising:
coupling the electric motor to a mechanical transmission to provide motive power to the vehicle (¶63; # CIMG 123C; ¶70-EV mode); and
channeling output of the internal combustion engine to drive at least one of a mechanical transmission and an electric generator (¶41-combined mode;7 ¶1- #CMG 233c proulsion;  ¶5; ¶64-boost mode; ¶72-hybrid inhibit mode engine online).
Andri teaches what Lad et al. lacks of:
operating the internal combustion engine in gasoline compression ignition (GCI) mode to auto-ignite the gasoline fuel (¶4- auto ignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.

Lad et al. teaches:
(re: cl 23) further comprising arranging the electric motor and the internal combustion engine to be able to power the vehicle in parallel (¶41 combined; ¶71- #CMG 233c propulsion; ¶5;  ¶64-boost mode).

Andri teaches what Lad et al. lacks of:
(re: cl 24) further comprising providing an electric generator coupled to the internal combustion engine, the internal combustion engine powering the generator to be able to recharge the battery storage and provide additional power to the electric motor (#30 second generator attached to motor fig 1b ).   
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 

	Claim(s) 16-18,is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US2007204830) in further view of Cyr et al. (US20180072304)) in further view of Roychoudhury et al. (10060344) wherein Lad et al. in view of Andri. teaches the elements previously discussed and Lad et al. further teaches:  
 (re: cl 16) wherein the engine (72; #121 TO #124 FIG.. 1) and the electric motor are both coupled to both the mechanical transmission (60; #CIMG 123C) to provide motive power for the vehicle either simultaneously together or individually  (¶(41 combined; ¶71- #CMG 233c propulsion;   ¶5; ¶64 boost mode;  ¶72 hybrid inhibit mode engine online ; ¶70-EV mode). 
Cyr et al. teaches what Lad et al. lacks of:
a fuel supply coupling coupled to the engine for providing octane gasoline fuel (¶67- coupling).
It would have been obvious at the effective time of the invention for Lad et al. to use a coupling to supply fuel to the engine to supply gasoline to an internal combustion engine to power the engine as taught by Cyr et al..  
Roychoudhury et al teaches what Lad et al. lacks of:
a fuel supply for providing octane gasoline fuel having an octane number of between 60 to 85 (c9L10-12- 80 octane or higher; c15L 20-25- 80 octane or higher; cl 2 -80 octane rating or higher). 
It would have been obvious at the effective time of the invention for Lad et al. to operate on fuels in the 60-85 range to use the lowest priced fuels available as suggested by Roychoudhury et al..
It would have been obvious at the effective time of the invention for Lad et al. to operate on fuels in the 60-85 range to use the lowest priced fuels available as suggested by Cyr et al..
Andri teaches what Lad et al. lacks of:
an electric generator mechanically coupled to and powered by the GCI engine (#30 second generator attached to motor fig 1b ).  
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 

Lad et al. teaches: 
(re: cl 17) wherein the engine and the electric motor are both coupled to both the mechanical transmission to provide motive power for the vehicle simultaneously and the electronic control unit sets a proportion of power provided by the engine and the electric motor, respectively, based on load demand and current vehicle speed (¶41-combined ¶71- CMG 233c proulsion; ¶5; ¶64 boost mode). 

(re: cl 18) wherein the engine and the electric motor are both coupled to both the mechanical transmission to provide motive power for the vehicle individually (¶72 hybrid inhibit mode engine online; ¶70-EV mode).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US20070204830) in further view of Cikanek et al.  (US20030183431) 
wherein Lad et al. in view of Andri teaches the elements previously discussed and Cikanek et al. teaches what Lad et al. lacks of:
(re: cl 20) wherein the electronic control unit operates the electric motor to start the vehicle and to provide motive power for the vehicle alone at low loads under 65 Newton-meters of torque (¶78-0-60nm during launch).
	It would have been obvious at the effective time of the invention for Lad et al. to operate in electric motor to start the vehicle and provide motive power at low loads under about 65 newton-meters as the electric motor can provide smooth launches and operate efficiently at lower speeds than the internal combustion engines as taught by Cikanek et al..

	Claim(s) 19, 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US20070204830) in further view of Falkenstein (US2010 0062896) wherein Lad et al. in view of Andri teaches the elements previously discussed and Falkenstein teaches what Lad et al. lacks of:
(re:cl 19) wherein the electronic control unit is adapted to control the engine to provide motive power for the vehicle alone at medium load cruising and transitions from under 115 Newton-meters to over 25 Newton-meters of torque (¶29- engine alone torque 60-200nm).
	It would have been obvious at the effective time of the invention for Lad et al. to use engine only motive power in medium load situations to prevent depleting the battery as taught by Cikanek et al..

Falkenstein teaches what Lad et al. lacks of:
 (re: cl 21) wherein the electronic control unit operates both the GCI engine and electric motor to provide motive power simultaneously to boost acceleration and under loads over 120 Newton-meters of torque (¶29-200 nm engine with 50 nm electric).
	It would have been obvious at the effective time of the invention for Lad et al. to simultaneously boost acceleration and under loads over about 120 Newton-meters of torque to provide additional boost beyond what the internal combustion engine has and provide faster response on demand of motive acceleration as provided by the electric motor and reduced weight with the smaller componentry than can be achieved with the internal combustion engine alone as taught by Falkenstein.

	Claim(s) 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad et al. (US20190054913) in view of Andri (US2007204830) in further view of Cyr et al. (US20180072304)) wherein Lad et al. in view of Andri. teaches the elements previously discussed and Lad et al. further teaches:  
(re: cl 28) A hybrid electric vehicle comprising: a set of wheels (#111,#112,#113,#114 fig. 1; ¶58);
a mechanical transmission adapted to provide torque to the set of wheels (¶63; #124);
an electric motor coupled to and providing motive force to the mechanical transmission (¶63; # CIMG 123C);
battery storage coupled to and supplying electrical power to the electric motor (¶60; #150); 
a compression engine coupled to at least one of the mechanical transmission (¶71; #121 TO #124 FIG. 1) and the electric motor to provide mechanical energy to the mechanical transmission and energy for operating the electric motor (#121; ¶58);
the compression engine is a gasoline compression ignition engine (¶4- auto ignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22 & ¶20 & ¶37-gasoline fuel).
an electronic control unit coupled to and adapted to control operation of the engine and the electric motor (¶61; #141);
wherein the electric motor is coupled to the mechanical transmission to provide motive power for the vehicle and the electronic control unit is adapted to control the electric generator to provide power to the electric motor (¶63; # CIMG 123C;61; #141).
Andi teaches what Lad et al. lacks of:
an electric generator mechanically coupled to and powered by the GCI engine ( #30 second generator attached to motor fig 1b ).  
	It would have been obvious at the effective time of the invention for Lad et al. to have an electric generator mechanically coupled to and powered by the engine to recharge the batteries as taught by Andri. 
It would have been obvious at the effective time of the invention to substitute the internal combustion engine of Lad et al. with a gasoline internal combustion engine to provide greater access to fuels and provide quicker engine starts and easier cold weather starts than obtainable from diesel or steam engines as taught by Andri.
Cyr et al. teaches what Lad et al. lacks of:
a fuel supply coupling coupled to the GCI engine for providing gasoline fuel (coupling-¶67).
It would have been obvious at the effective time of the invention for Lad et al. to use a coupling to supply fuel to the engine to supply gasoline to an internal combustion engine to power the engine as taught by Cyr et al..

Response Amendments/Arguments/Affidavit
	Applicant’s amendment was effective in overcoming the indefiniteness rejection.
Applicant’s amendment was sufficient to overcome the rejection to claims 16-18 evidenced by Lad et al. in view of Andri in further view of Cyr et al.. Cyr et al. teaches blending lower octane fuel in the engine and lower octane refers to lower than regular unleaded at 87.  While there is a likelihood it is lower than reg unleaded by 2 points, there is a possibility of an 86 rating so there is merely a suggestion that Cyr et al. has an octane rating in the 60-85 range in contrast to the previous about 60-85.  Accordingly, Roychoudhury et al. is bought in which teaches a blending of fuel having an octane rating of at least 80 falling in the range.   Roychoudhury et al. also teaches a fuel coupling (abstract).  
Cgi was applicant’s being his own lexicographer and required auto-ignition of the engine in the claim limitation.  Andri has this auto ignition feature with gasoline (¶43 autoignition; ¶ 55-autoigintion; ¶80-autoiginition; ¶22, ¶20, ¶37-gasoline fuel) in a hybrid electric vehicle (¶22, ¶9- use in hybrid electric vehicle) as was required for the claim limitation.
Applicant’s arguments have been considered but are deemed unpersuasive in overcoming the prior art rejections to claims 1, 19-24, and 28.   Applicant argues “cgi” and ”gasoline compression ignition” is a term of art.  A text search was performed in the most relevant collaborative patent classification subclasses for the claims and found there are zero instances of “gasoline compression ignition engine” found in subs: B60K2006/4825, B60K6/48, BBOW20/19. This is out of: 21,296 , 68,951, and 3,274 references respectively in those subs. So clearly “gasoline compression ignition engine” is not a term of art in the hybrid electric vehicle transmission art and one of ordinary skill the art would not ascribe it as a term of art.   Use of nonlimiting coined language in attempting to overcome the prior art does not distinguish from the prior art.   As pointed out in the WIPO written opinion, CGI is a Mercedes Benz brand term (Form 237 p4 section 2.1) and HCCI engine is a “compression gasoline ignition” engine (section 2.2).
Applicant argues “gasoline compression ignition engine” pertains to a gasoline engine having late fuel injection. Such an argument combining of gasoline engine and diesel engine like injection attributes would bolster evidence against allowability given the primary reference is a diesel engine hybrid vehicle and the secondary a gasoline engine hybrid electric vehicle and given that the two reference between them have the attributes he alleges his claims inherently have that distinguish over the applied references. Further, applicant in paragraph 59 of his specification expressly states terminology used here for description should not be limiting.  
Applicant argues and includes in his inventors’ self attested affidavit that gasoline compression ignition is well known in the engine art.  The relevant art is the hybrid electric vehicle transmission art of which applicant presented as his claims and elected to prosecute this application in the 7/19/21 response.  The independent claims focus on the details of a hybrid electric transmission citing merely incidental inclusion of an internal combustion engine, any number of internal combustion engines could be interchangeably substituted by one of ordinary skill in the electric vehicle transmission art with a reasonable expectation of success,  The election of species requirement was directed on 4 different types of hybrid electric vehicle drivetrain.  One cannot switch focus of a transmission case after original presentation of claims because applicant found the transmission art was more relevant than applicant originally thought.
	One of ordinary skill in the hybrid electric vehicle transmission art would know a plurality of different internal combustion engines could be substituted as the input to this EV transmission with a reasonable expectation of success in operating the hybrid vehicle.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Exmr. Michael E. Butler whose telephone number is (571) 272-6937.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox, can be reached on (571) 272-6923.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/M.E.B/Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655